NEFF CORP. AND SUBSIDIARIESCOMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in thousands) Predecessor Successor 2002 2003 2004 2005 2006 Period January 1, 2007 to May 31, 2007 Period June 1, 2007 to December 31, 2007 Earnings: Pre-tax income (loss) from continuing operations (98,323 ) 20,406 6,029 (13,040 ) 30,057 (65,184 ) (93,490 ) Fixed charges 26,256 23,163 19,263 39,655 52,817 21,968 39,751 Total adjustments 26,256 23,163 19,263 39,655 52,817 21,968 39,751 Earnings available for fixed charges - 43,569 25,292 - 82,874 - - Fixed charges: Amortization of debt issue costs 1,992 2,659 1,950 6,692 2,087 900 2,439 Interest expense 24,264 20,504 17,313 32,963 50,730 21,068 37,312 Total fixed charges 26,256 23,163 19,263 39,655 52,817 21,968 39,751 Ratio of earnings to fixed charges n/a 1.9 1.3 n/a 1.6 n/a n/a Deficiency of earnings to cover fixed charges (98,323 ) n/a n/a (13,040 ) n/a (65,184 ) (93,490 )
